 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
 9
     STRIKE 3 HOLDINGS, LLC,                                 Case No.: 2:19-cv-01076-JAD-NJK
10
              Plaintiff(s),                                                ORDER
11
     v.                                                                 [Docket No. 4]
12
     JOHN DOE SUBSCRIBER ASSIGNED IP
13   ADDRESS 98.181.212.60,
14            Defendant(s).
15           Plaintiff alleges infringement of its copyrights to various pornographic material through
16 the BitTorrent protocol. See Docket No. 1. Pending before the Court is Plaintiff’s ex parte motion
17 for leave to obtain discovery from an Internet Service Provider (“ISP”) to ascertain Defendant’s
18 identity. Docket No. 4. Plaintiff submits that it is suing Defendant for using the Internet to commit
19 direct copyright infringement and, since the alleged infringement occurred over the Internet,
20 Plaintiff knows the Defendant only by his or her Internet Protocol (“IP”) address. Id. at 2. Plaintiff
21 therefore seeks an order allowing it to subpoena Defendant’s ISP for his or her true name and
22 address. Id. at 3.
23           The Ninth Circuit has held that, where the identity of the defendant is unknown prior to the
24 filing of a complaint, the plaintiff should be given an opportunity through discovery to identify the
25 unknown defendant, unless it is clear that discovery would not uncover the identity of the
26 defendant, or that the complaint would be dismissed on other grounds. See Wakefield v. Thompson,
27 177 F.3d 1160, 1163 (9th Cir. 1999) (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir.
28 1980)).

                                                      1
 1         These requirements are satisfied in this case1 and, for good cause shown, Plaintiff’s ex
 2 parte motion for discovery is GRANTED as follows:
 3         •   Plaintiff may serve a Rule 45 subpoena upon the identified ISP, along with a copy of
 4             this order.
 5         •   The subpoena will demand only the true name and physical address for the account
 6             holder to whom the relevant IP address was assigned at the date(s) and time(s) that the
 7             alleged infringement activity occurred.
 8         •   To the extent the ISP qualifies as a “cable operator,” the provisions of 47 U.S.C. §
 9             551(c)(2)(B) must be satisfied, including providing notice of this order.
10         •   Plaintiff will use the information it obtains from the ISP in response to this subpoena
11             solely to prosecute the instant case.
12         •   Once Plaintiff learns the identity of the subscriber(s), Plaintiff shall provide a copy of
13             this Order to that person or those persons when Plaintiff first makes contact with the
14             subscriber regarding this case. At that same time, Plaintiff shall also provide the
15             subscriber(s) a copy of the Ninth Circuit’s opinion in Cobbler Nevada, LLC v.
16             Gonzales, 901 F.3d 1142 (9th Cir. 2018). Once both have been provided to the
17             subscriber(s), counsel for Plaintiff shall immediately file a declaration that confirms
18             these have been provided to the subscriber.
19
20
21
           1
             Pleading a defendant’s “status as the registered subscriber of an infringing IP address,
22 standing alone, does not create a reasonable inference that he is also the infringer. Because
   multiple devices and individuals may be able to connect via an IP address, simply identifying the
23 IP subscriber solves only part of the puzzle. A plaintiff must allege something more to create a
   reasonable inference that a subscriber is also an infringer.” Cobbler Nevada, LLC v. Gonzales,
24 901 F.3d 1142, 1144 (9th Cir. 2018). It is not clear whether Plaintiff will be able to meet this
   pleading standard. It is also not clear that the instant discovery (limited to the name and physical
25 address of the registrant of the IP address) will meaningfully advance Plaintiff’s ability to meet
   this pleading standard. Nonetheless, the Court is aware of no case law preventing the discovery
26 of a doe defendant’s identity based on the copyright holder’s current inability to meet the Cobbler
   pleading standard. Absent further guidance to the contrary, the Court will not preclude the
27 discovery sought through application of this pleading standard at this juncture. Nothing herein
   should be construed as preventing the defendant from challenging the sufficiency of the pleadings
28 through a motion to dismiss or otherwise.

                                                       2
 1         •   If neither a motion to quash the subpoena nor a motion to dismiss the complaint has
 2             been filed by that date, Plaintiff shall file a status report by October 23, 2019.2
 3         IT IS SO ORDERED.
 4         Dated: July 23, 2019
 5                                                                ______________________________
                                                                  Nancy J. Koppe
 6                                                                United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
           2
            The Court defers ruling on whether a protective order should be entered. Cf. In re Strike
27 Three Holdings, LLC Cases, 2018 WL 2949829, at *2-3 (E.D. Cal. June 13, 2018) (discussing
   privacy concerns given the pornographic nature of the copyrighted material and the potential that
28 the IP registrant is not the alleged infringer).

                                                      3
